Citation Nr: 0001488	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  95-17 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
patellectomy and proximal tendon realignment of the left 
knee, with degenerative changes, currently rated as 20 
percent disabling.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
degenerative changes of the left knee, residual of 
patellectomy.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active service from March 1965 to February 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied entitlement to 
an increased rating for postoperative patellectomy of the 
left knee.  In a May 1995 rating decision, the RO granted an 
increased rating of 20 percent effective from August 5, 1992.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of an 
increased rating for remains in appellate status.  

In October 1996, the Board remanded this issue to the RO for 
further development.  In a subsequent May 1999 rating 
decision, separate service connection was granted for 
degenerative changes of the left knee, residual of 
patellectomy, and a 10 percent rating was assigned effective 
from June 16, 1997.  

The Board notes that the veteran had properly appealed the 
issue of entitlement to an increased rating for left knee 
disorder prior to the separate grant of service connection 
for degenerative changes of the left knee, residual of 
patellectomy.  That separate grant of service connection was 
based on the directives of a July 1, 1997, opinion of the 
General Counsel (VAOPGCPREC 23-97) which held that a claimant 
who has arthritis and subluxation/instability of a service-
connected knee disability may be rated separately for those 
disabilities.  Therefore, the Board finds that the veteran 
has placed in appellate status the issues of higher ratings 
for both of the service-connected disabilities since the 
separate grant of service connection was promulgated as part 
of the initial increased rating claim for the total left knee 
disability which included degenerative changes of the left 
knee.  However, since the effective date of service 
connection for degenerative change of the left knee, residual 
of patellectomy was determined to be June 16, 1997, the Board 
may only consider whether or not a higher rating is warranted 
from that date.  In addition, in that the appeal of the 10 
percent rating is from the initial grant of service 
connection, the issue is properly as stated on the front page 
per the directives of Fenderson v. West, 12 Vet. App 119 
(1999).  According to Fenderson, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Thus, the Board will consider whether 
staged ratings are warranted from the effective date of 
service connection.  

In March 1994, entitlement to an annual clothing allowance 
was denied.  The veteran did not appeal that determination.


FINDINGS OF FACT

1.  The veteran's postoperative patellectomy and proximal 
tendon realignment of the left knee, with degenerative 
changes, is productive of no more than moderate impairment as 
measured by recurrent subluxation and/or lateral instability.  

2.  The veteran's degenerative changes of the left knee, 
residual of patellectomy is productive of painful limitation 
of motion of the left knee as demonstrated primarily on 
flexion, but his extension of the left knee is not limited to 
15 degrees nor is his flexion of the left knee limited to 30 
degrees.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for postoperative patellectomy and proximal tendon 
realignment of the left knee, with degenerative changes, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Code 5257 (1999).  
2.  The schedular criteria for a rating in excess of 10 
percent for degenerative changes of the left knee, residual 
of patellectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic 
Code 5010 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims for 
higher ratings are well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disabilities are more disabling than represented by 
the current ratings.  See Drosky v. Brown, 10 Vet. App. 251, 
254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992)).  There is a further duty to assist the 
veteran in developing the facts pertinent to his claim 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Historically, the veteran was granted service connection for 
postoperative patellectomy of the left knee in a July 1985 
rating decision.  A 20 percent rating was assigned effective 
from March 1, 1985.  In a November 1991 rating decision, the 
20 percent rating was reduced to 10 percent effective from 
February 1, 1992.

In March 1993, the veteran's claim for an increased rating 
for left knee disability was received.  In conjunction with 
his claim, a VA hospitalization report dated in February 1993 
was received which reflected that the veteran was admitted 
for removal of recurrent patellar bone.  Physical examination 
revealed that the veteran had a long midline incision.  The 
patella was noted to be absent; however, there were palpable 
bony bodies within the substance of the patellar tendon.  
Neurological examination was normal.  Thereafter, the veteran 
underwent surgical exploration of the patellar tendon.  
Several large and small pieces of recurrent patellar bone 
were excised.  There were no postoperative complications and 
the veteran was discharged in good condition.  He was 
scheduled for physical therapy.  Subsequent VA outpatient 
orthopedic clinical records dated in March 1993 revealed that 
the left knee was markedly swollen with a large amount of 
fluid.  The incision was clean, dry, and without drainage.  
The middle third of the incision was tender.  Limitation of 
flexion was noted to be probably secondary to staples.  

By the end of March 1993, the veteran's left knee was well-
healed and range of motion was from 5 to 120 degrees.  There 
was no effusion, but mild crepitus was noted.  The veteran 
was again seen in August 1993.  At this time, he complained 
of left knee pain and instability.  It was noted that the 
veteran was participating in physical therapy exercises and 
was using a brace.  Physical examination revealed that the 
left knee scar was well-healed, but tender.  There was 
moderate puffiness with a mass palpated at the distal end of 
the left femur.  Flexion was full and the veteran was able to 
extend to zero degrees.  Quadriceps strength was 4/5.  X-rays 
showed slight calcification.  

In October 1993, the veteran was afforded a VA examination.  
At that time, he complained of left knee pain and 
instability.  Physical examination revealed that the left 
knee circumference was 38.5 centimeters as compared to 38 
centimeters on the right.  There was some fullness of the 
left knee and the left knee was tender almost all along the 
jointline, on the upper part, along the patellar area.  Range 
of motion was from zero to 120 degrees.  Ligaments seemed 
stable on the valgus and varus stress.  There was mildly 
positive anterior Drawer sign.  Strength appeared normal.  X-
rays revealed mild osteoarthritis and absence of the patella 
with interval removal of several bone fragments.  An 
examination of left knee scarring revealed mild 
disfigurement.  There were 2 scars, one was 16 centimeters 
and the other was 6 centimeters.  They were linear and white 
and were without ulceration, depression or elevation.  The 
texture was within normal limits and there was no attachment 
or tenderness.  

In a February 1994 rating decision, based on the 
aforementioned medical evidence, the veteran was granted a 
temporary total rating from February 17, 1993 to March 31, 
1993.  He was denied entitlement to an increased rating.  

Thereafter, the veteran continued to receive VA treatment on 
an outpatient basis.  Crepitus, swelling, and tenderness were 
all shown on examination.  A December 1993 magnetic resonance 
imaging showed a defect in the posterior horn of the medial 
meniscus which was noted to be a probable tear.  Also, 
degenerative changes were seen.  Thereafter, an arthroscopy 
resulted in a diagnosis of left knee partial and lateral 
meniscus tear.  A partial medial/lateral meniscectomy was 
performed.  Following this surgery in March 1994, the 
veteran's range of motion was again from zero to 120 degrees 
and, soon thereafter, from zero to 130 degrees.  

In May 1994, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran testified to matters concerning his temporary total 
ratings.  Those matters are not in appellate status; however, 
he also provided testimony pertinent to his increased rating 
claim.  The veteran indicated that he wore a rigid knee brace 
from his thigh down to the middle of his calf for better 
stability.  In addition, he related that he used a cane and 
had frequently fallen.  The veteran related that 30 minutes 
after awakening in the morning, he experienced pain for which 
he self-medicated with over the counter Ibuprofen.  The 
veteran reported that he was able to climb stairs, but had to 
use a handrail and move slowly.  The veteran also reported 
that he had limitation of motion of the left knee.  

Thereafter, treatment records dated from August to December 
1992 were received which showed that the veteran complained 
of left knee instability.  Physical examination showed muscle 
wasting and tenderness.  Thereafter, the veteran continued to 
complain of pain, swelling, and instability.  Crepitus and 
medial collateral ligament tenderness was noted.  The veteran 
was provided a knee brace and was scheduled for the surgery 
which was performed in February 1993, as previously noted.  

Subsequent outpatient records in March 1995 showed that the 
veteran used a knee brace.  It was noted that his midline 
incision was well-healed.  Slight anterior laxity was 
demonstrated.  Further evaluation from the joint 
reconstructive clinic showed that the veteran had good muscle 
strength.  Although it was indicated that he had "poor" 
range of motion, his range of motion was from zero to 150 
degrees and extension was noted to be full.  There was mild 
effusion and quadriceps/femoral crepitus.  The examiner 
indicated that he believed that there was left knee 
tenderness due to patellofemoral malalignment.  It was noted 
that further surgery might be needed.  

Thereafter, in May 1995, the veteran was granted a temporary 
total rating from March 6, 1994 to April 30, 1994.  In 
addition, the RO granted a 20 percent rating retroactive to 
August 5, 1992 under the provisions of 38 C.F.R. 
§ 3.400(o)(2), the date of the aforementioned newly received 
VA treatment records which showed instability of the left 
knee.  

Subsequently, the veteran received VA outpatient treatment.  
In December 1995, physical examination revealed swelling of 
the lateral aspect of the left knee with crepitance.  The 
patellar tendon was riding lateral with extension.  Anterior 
and posterior Drawer testing was negative.  The medial and 
lateral collateral ligaments were stable.  Range of motion 
was full, active and passive.  The examiner noted that the 
veteran continued to have knee pain secondary to patello-
femoral mechanism with patellar tendon riding lateral.  In 
March 1996, it was noted that a magnetic resonance imaging 
showing a loose body in the supra patellar bursa, somewhat 
increased joint fluid, and "? an earliest popliteal bursa."  
It was noted that the veteran's examiners felt that his 
patellar mechanism tracked well when the veteran was seen in 
the joint reconstructive clinic the prior year.  It was 
generally felt that further surgery should not be performed.  
In May 1996, the veteran was seen again.  At that time, 
physical examination showed infrapatellar bursa/fat 
protruding through retinaculum capsule on both sides of the 
infrapatellar ligament in extension.  The quadriceps 
mechanism was noted to be "pretty well" centered.  It was 
noted that, at that point, no further surgical intervention 
was warranted.  

VA outpatient records further show that in May 1997, the 
veteran continued to complain of pain and instability of the 
left knee.  It was noted by the examiner that the veteran had 
the most pain at about 45 degrees of active extension against 
resistance with pain anterior and tenderness with pressure of 
the quadriceps tendon over the femur with slight crepitus.  
Medial and lateral compartments were smooth.  The next month, 
the veteran exhibited range of motion of the left knee from 
zero to 125 degrees without effusion.  In December 1997, it 
was noted that the veteran was still using a leg brace.  It 
was noted that there was effusion and the quadriceps 
mechanism was slightly lateral and not well-centered in the 
femoral groove.  The impression was post patellectomy with 
malalignment of mechanism in femoral groove or patella.  A 
week later, it was noted that the veteran appeared to have 
patella tendon/quadriceps tendon lateral instability, status 
post patellectomy.  

In February 1998, the veteran underwent quadricepsplasty of 
the left knee.  The surgical report revealed that the veteran 
had strength of 5/5, reflexes were 1+, instability, moderate 
effusion, range of motion of zero to 132 degrees, medial and 
lateral joint ridge tenderness, negative anterior Drawer 
sign, and medial and lateral crepitus with flexion.  It was 
noted that the postoperative course was uncomplicated.  The 
veteran was issued crutches.  Postoperatively, the veteran 
was seen in March 1998.  At that time, there was minimal 
swelling and range of motion was from zero to 80 degrees.  
The examiner indicated that the veteran was doing well.  In 
May 1998, the veteran continued to do well and indicated that 
he wanted to return to work.  Physical examination revealed 
that the veteran walked well and issued a cane.  Range of 
motion was from zero to 130 degrees.  In addition, the 
veteran had good quadriceps strength and well aligned patella 
mechanism.   In August 1998, it was noted that the veteran 
had been doing well until he fell and broke his hip 6 weeks 
earlier.  The veteran indicated that he had again been 
wearing his brace for "protection" and his range of motion 
was from -10 degrees to 100 degrees.  

Thereafter, VA outpatient records show that the veteran 
limped in for treatment using his cane and reported left knee 
pain.  He was seen for his hip problems.  In October 1998, 
the veteran was able to walk without his cane, but he was 
again using the cane in the beginning of November 1998.  By 
mid-November 1998, the veteran was walking better with less 
of a limp and without his cane.  By December 1998, he was 
able to horseback ride and was able to return to work.  

In February 1999, the veteran was afforded a VA orthopedic 
examination.  At that time, the veteran reported weight-
bearing pain, swelling, weakness, and fatigability in the 
knee.  He also reported intermittent grinding and popping as 
well as a sense of catching at times.  It was noted that the 
veteran was currently using a cane and a brace, that his 
activities were decreased, and that he took aspirin for pain 
control.  The veteran indicated that he had been told that he 
was a candidate for a knee replacement.  The veteran also 
reported that he had a limping and uncoordinated gait.  He 
denied any flare-ups per se, but indicated that he 
experienced both good and bad days.  

Physical examination revealed multiple well-healed surgical 
scars.  Range of motion actively was zero to 130 degrees.  
The collateral ligaments were stable.  Lachman's testing was 
+1 to +2 with soft end point.  The medial and lateral joint 
lines were both mildly tender.  There was a trace effusion 
present and there was a suggestive McMurray medially and a 
negative McMurray laterally.  There was mild to moderate 
quadriceps atrophy noted.  There was no calf or hamstring 
atrophy noted.  There was increased pain with range of motion 
of the joint and increased pain with resisted flexion and 
extension of the knee.  There was mildly increased 
fatigability to resisted flexion and extension exercises and 
the veteran had a mildly antalgic gait favoring the left 
side.  X-rays revealed no significant interval changes.  The 
diagnoses were status post patellectomy of the left knee with 
residual loss of range of motion and weakness and 
fatigability; underlying degenerative arthritis; and 
degenerative changes of the left knee.  

The examiner also noted that in addition to the range of 
motion demonstrated, the examiner indicated that he would 
assign an additional 25 degree range of motion loss for pain 
on use, weakened motion, and excess fatigability.  The 
examiner indicated that there was no incoordination and that 
it was not feasible to estimate additional loss of motion due 
to flare-ups.  The examiner indicated that functional range 
of motion was zero to 105 degrees.  

In a May 1999 rating decision, the veteran was granted 
another temporary total rating from February 11, 1998 to 
April 30, 1998.  Thereafter, the 20 percent rating was 
reassigned.  In addition, as noted in the introductory 
portion of this decision, separate service connection was 
granted for degenerative change of the left knee, residual of 
patellectomy, and a 10 percent rating was assigned effective 
from June 16, 1997

As indicated above, the veteran was assigned total disability 
ratings based on hospitalization/convalescence with regard to 
his left knee disability on several occasions during the 
course of his appeal.  As such, he is essentially seeking an 
increased rating for postoperative patellectomy for the 
periods between those periods of total compensation and from 
the time that he was last compensated in that manner, unless 
the Board finds that a total schedular rating was warranted 
for the entire period.  In addition, he is seeking a higher 
rating than 10 percent for degenerative change of the left 
knee from June 16, 1997.  

As a preliminary matter, the Board notes that under 
38 C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the 
Court expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

In this case, the applicable Diagnostic Codes which afford 
higher ratings are 5010, 5257, 5260, and 5261.  The rating 
schedule provides that traumatic arthritis substantiated by 
X-ray findings will be rated as degenerative arthritis.  38 
C.F.R. Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion for the specific joint involved.  38 
C.F.R. Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
provides that degenerative (hypertrophic or osteoarthritis) 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003 (1999).  In the absence of objective 
evidence of limitation of motion, Diagnostic Code 5003 
provides for a disability evaluation of 10 percent for x-ray 
evidence of involvement of two or more major joints or two or 
more minor joints, and 20 percent for the same type of 
evidence with occasional incapacitating exacerbations.  38 
C.F.R. Part 4, Code 5003 (1999).  

Under Diagnostic Code 5260, the rating schedule provides a 10 
percent rating where flexion of the leg is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a 30 percent rating where flexion is limited to 
15 degrees.  Under Diagnostic Code 5261, the rating schedule 
provides a 10 percent rating where extension of the leg is 
limited to 10 degrees, a 20 percent rating where extension is 
limited to 15 degrees, and a 30 percent rating for limitation 
to 20 degrees.  Full range of motion of the knee is zero to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1999).  The rating 
schedule also provides a 10 percent rating for slight 
impairment of the knee, a 20 percent rating for moderate 
impairment of the knee, and a 30 percent rating for severe 
impairment of the knee as measured by the degree of recurrent 
subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (1999).

The Board has considered the provisions of Diagnostic Code 
5257.  This Diagnostic Code does not come within the 
parameters of DeLuca.  Johnson.  In order for a higher rating 
to be warranted, the medical evidence would have to show 
severe impairment of the knee as measured by the degree of 
recurrent subluxation or lateral instability.  A review of 
the records shows that the veteran has consistently 
complained of instability and tenderness and has medically 
demonstrated some laxity and lateral instability.  However, 
his impairment in that regard has not been of a severe 
degree.  For example, a review of his medical records since 
August 1992 show that while the veteran has been treated for 
ligament tenderness, lateral instability, and slight anterior 
laxity, the evidence shows that his ligaments were stable on 
the valgus and varus stress testing, the medial and lateral 
collateral ligaments were stable on testing, the medial and 
lateral compartments were noted to be smooth, Lachman's 
testing was only +1 to +2, and McMurray testing laterally was 
negative.  

Thus, while the Board acknowledges positive symptomatology of 
the left knee and that the veteran has undergone several 
surgical procedures during the course of his appeal, as 
noted, severe impairment must be shown as measured by the 
degree of recurrent subluxation or lateral instability.  The 
medical evidence dated from August 1992 shows no more than 
moderate disability.  Accordingly, the schedular criteria for 
a rating in excess of 20 percent for postoperative 
patellectomy and proximal tendon realignment of the left 
knee, with degenerative changes have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Part 4, Diagnostic Code 5257 (1999).  

The Board further notes that a review of the evidence shows 
that at no time during the appeal period did the veteran's 
range of motion testing meet the criteria for a 20 percent 
rating under either Diagnostic Code 5260 or 5261.  The Board 
has duly considered the directives of DeLuca, but the fact 
remains that even with consideration of pain, weakened 
movement, and excess fatigability, all of which were 
demonstrated by the veteran, the veteran's range of motion on 
flexion and extension of the knee has not met the criteria 
for even a 10 percent rating.  On the last examination, the 
veteran's range of motion was zero to 130 degrees, but the 
examiner specifically considered DeLuca and indicated that 
with those directives in mind, he had an additional loss of 
25 degrees of flexion, and his functional range of motion was 
zero to 105 degrees.  Thus, even though the veteran's range 
of motion has apparently been impacted by pain, weakened 
movement, and excess fatigability, this impact has not 
restricted the movement of his knee on extension or flexion 
to such an extent that the criteria for even 10 percent was 
met.  

As noted, a 10 percent rating is warranted per the provisions 
of Diagnostic Code 5003 provide that when the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, and limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  The veteran has been separately 
granted service connection for degenerative changes of the 
left knee, residual of patellectomy, effective from June16, 
1997, under the provisions of Diagnostic Code 5003 as he has 
painful motion which has been objectively demonstrated.  This 
grant was pursuant to the directives of a July 1, 1997, 
opinion of the General Counsel (VAOPGCPREC 23-97).  However, 
a higher rating is not warranted under the diagnostic codes 
governing limitation of motion for the reasons previously 
discussed.  There is no appeal regarding the effective date 
of the grant of service connection and, as such, that matter 
is not currently under appellate review.  

Thus, the schedular criteria for a rating in excess of 10 
percent for degenerative changes of the left knee, residual 
of patellectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic 
Code 5010 (1999).  

Finally, the Board notes that the rating schedule also 
provides ratings under several Diagnostic Codes for scarring 
of the skin.  Disfiguring scars of the head, face and neck 
are rated under Diagnostic Code 7800.  Scars which are 
superficial, poorly nourished, with repeated ulceration are 
rated under Diagnostic Code 7803.  Scars which are 
superficial, tender and painful on objective demonstration 
are rated under Diagnostic Code 7804.  Under Diagnostic Code 
7805, other scars are rated based on the limitation of 
function of the part affected.  In this case, the medical 
records show that following the February 1993 surgery, the 
veteran reported that his scarring of the left knee was 
tender.  In order to resolve this matter, a scar examination 
was conducted in October 1993.  At that time, it was noted 
that his left knee scarring was mildly disfiguring (but not 
located on his head, face or neck); however, the scarring was 
not poorly nourished, with repeated ulceration, or tender and 
painful on objective demonstration.  Thereafter, the 
veteran's scarring was noted to be well-healed.  There are no 
further reports of the scarring being tender or painful.  
Thus a separate compensable rating for scarring of the knee 
is not warranted.  


ORDER

The appeal as to both issues is denied.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

